Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 297 Filed 11/05/18 Page|D.4703 Page 1 of 1
Unlted States Dlstrlct Court

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

Ms. L Plaimm, Civil No. 3:18-cv-00428
V- PRO HAC VICE APPLICATION
U.S. Immigration and Customs Enforcem Defendant Lesbi Martinez_Martinez
Party Represented
I, Martin M. McNemey hereby petition the above entitled court to permit me

 

(ApPli¢anl)
to appear and participate in this case and in support of petition state:
My firm name: King & Spalding LLP
Street address: 1700 Pennsylvania Avenue NW, Ste. 200
City, State, ZIP:Washington, DC 20006
Phone number: (202) 626 5447

 

 

Email: mmcnemey@kslaw.com
That on 12/ 19/ 1980 I was admitted to practice before Court of Appeals for DC
(Date) (Name of Court)

and arn currently in good standing and eligible to practice in said court,
that I am not currently suspended or disbarred in any other court, and
that I I'_'] have) have not) concurrently or within the year preceding this application made
any pro hac vice application to this court.
(If previous application made, complete the following)
Title of case
Case Number Date of Application__
Application: Ij Granted |:| Denied

I declare under penalty of perjury that the foregoing ls WW% W

(Signature of Applicant

 

 

DESIGNATION OF LOCAL COUNSEL
I hereby designate the below named as associate local counsel.

 

 

 

Julia Romano (213) 443 4365
(Name) (Telephone)

King & Spalding LLP

(Finn)

633 West Fifth Street Suite 1700 Los Angeles, CA 90071

(SignatuW reo pplicant)

I hereby consent to the above designation.

 

(Signa e Designee Attomey)

